                      IN THE UNITED STATES DISTRICT COURT


 UNITED STATES OF AMERICA

        v.
                         FOR THE DISTRICT OF MARYLAND

                                                                              444
                                                        CASE NO. 11- I I 51-COD

                                                        FILED UNDER SLEA12-14t°
 RONDELL HENRY,                                                             LONED

                Defendant                                                         APR - 4 2019
                                            *******                                AT        -..•.
                                                                              Oaf US. Di311115f 1;kx!'e.
                           GOVERNMENT'S MOTION TO SEAL                             rnc 1i4RVI...t.:,2



      Comes now the United States of America, by and through its Attorneys, Robert K. Hur,

United States Attorney for the District of Maryland and Thomas P Windom, Assistant United

States Attorney for said District, hereby moves this Honorable Court for an Order sealing the

Criminal Complaint, Arrest Warrant and Motion to Seal submitted in connection with the

above-referenced individual. Should the individual under investigation become aware of these

documents, it could jeopardize the outcome of the investigation.

      WHEREFORE, the government respectfully requests that the Criminal Complaint, Arrest

Warrant and Motion to Seal along with this motion be placed under seal until further notice.



                                                 Respectfully submitted,

                                                 Robert K. Hur
                                                 United States Attorney.

                                           By:        JTh
                                                 Thomas P. Windom
                                                 Assistant United States Attorney
                            frci
It is so ORDERED, this         day of April, 2019.


                                                 Charles B. Day
                                                 United States Magistrate Judge
